ACCEPTED
                                                                                                     14-15-00284-CR
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                9/14/2015 4:44:24 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                               IN THE COURT OF APPEALS
                    FOR THE FOURTEENTH SUPREME JUDICIAL DISTRICT
                                  AT HOUSTON, TEXAS
                                                                                   FILED IN
                                                                            14th COURT OF APPEALS
MICHAEL LEE GRIMM,                              §                              HOUSTON, TEXAS
                                                                            9/14/2015 4:44:24 PM
      Appellant                                 §                           CHRISTOPHER A. PRINE
                                                                                     Clerk
vs.                                             §          CASE NO.         14-15-00284-CR

                                                §          TRIAL COURT NO: 14CR1835

THE STATE OF TEXAS,                             §

      Appellee                                  §

                     APPELLANT’S FIRST MOTION FOR EXTENSION OF
                           TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:


          NOW COMES, MICHAEL LEE GRIMM, the Appellant herein, and moves the Court for

an extension of time to file Appellant's Brief in this cause, pursuant to Rule 38.6(d) of the Texas

Rules of Appellate Procedure, and in support thereof would show the Court as follows:

                                                     I.

          The Appellant in this cause was convicted in the 56th District Court of Galveston County,

Texas in cause number 14CR1835 with the felony offense of FRAUDULENT POSSESSION OF
IDENTIFYING INFORMATION, 50 OR MORE and his punishment was assessed at 30 years

TDC.

                                                    II.



          Appellant’s brief is due on or before September 14, 2015.


                                                    III.

          The Appellant hereby requests an extension of time to file Appellant's Brief, and would

show unto the Court that 45 additional days should be sufficient to allow the completion of
Appellant's Brief.
                                                 IV.
   The undersigned counsel has been unable to devote sufficient time to the review of the record,
research and preparation of Appellant's Brief for the following good and sufficient reasons:


        Appellant’s counsel was/is set for jury trials during the two-week trial period beginning
August 31, 2015, on the following cases:
        State of Texas vs. Derek Wells, Murder, # 14CR1983, 56th District Court;
        State of Texas vs. Kevin Wilson, Manslaughter and Aggravated Assault, # 14CR1790 &
14CR1791, 56th District Court;
        State of Texas vs. Joseph Bourgeois, Intoxication Manslaughter and Aggravated Assault, #
14CR2877 & 15CR1476, 56th District Court;
        Appellant’s counsel has been preparing for these trials for the most part of August 2015.


                                                 V.
        Due to the above-referenced, Appellant’s counsel respectfully requests a 45 day extension to
file Appellant’s brief in this cause.


        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's Brief
in this cause.
                                               RESPECTFULLY SUBMITTED,


                                               /s/    Greg Russell
                                               Greg Russell
                                               Attorney for Appellant
                                               711 59th Street
                                               Galveston, Texas 77551
                                               (409) 497-4743
                                               (409) 497-4721 Fax
                                               SBN: 17411550




                           CERTIFICATE OF SERVICE

   As Attorney of Record for Appellant, I do hereby Certify that a true and correct
copy of the above and foregoing document was this date provided to the Attorney for
Appellee, Mr. Jack Roady, District Attorney of Galveston County at the offices of the
District Attorney of Galveston County, Texas, 600 59th Street, Galveston, Tx. 77551,
on the 14th day of September 2015, via certified electronic service provider.



                                               /s/   Greg Russell
                                               Attorney for Appellant
                       CERTIFICATE OF COMPLIANCE

      I do hereby certify that this brief is in compliance with rule 9.4(i) of the

Texas Rules of Appellate Procedure because it is computer generated, and its

relevant portions contain 486 words.



                                            /s/   Greg Russell
                                            Attorney for Appellant